DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-10 and 12-15) in the reply filed on 4/22/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially identical" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially identical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Substantially identical to the initial composition . 
The term "substantially eliminating" in claim 3 is a relative term which renders the claim indefinite.  The term "substantially eliminating" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Substantially eliminating that at least portion of the zinc content from the recast layer does not define to what degree the zinc content in elimination. Eliminating 1% to 100% of the zinc content would meet the claim limitation of substantially eliminating which would be unclear. 
The term "substantially removing" in claim 4 and 5 is a relative term which renders the claim indefinite.  The term "substantially removing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Substantially the at least portion of the zinc content does not define to what degree the zinc content in elimination. Eliminating 1% to 100% of the zinc content would meet the claim limitation of substantially eliminating which would be unclear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1,2,3,6,7,14 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shi et al (US 9,238,093).

With regards to claim 1, Shi et al discloses a method for machining a part (medical device valve retainer 10 that has been cut by a wire electrical discharge machining process, paragraph 0013, lines 1-3), comprising: 
wire electro-discharge machining the part using a wire electrode (medical device valve retainer 10 that has been cut by a wire electrical discharge machining process, paragraph 0013, lines 1-3) to create a recast layer having an initial composition make-up including a zinc content (recast layer containing copper or zinc, paragraph 0083,lines 5-7); and
removing at least a portion of only the zinc content from the recast layer to produce a final composition make-up of the recast layer (remove a recast layer composed of copper and zinc produced by an EDM process on titanium based IMD components, paragraph 0009, lines 1-4), the final composition make-up being substantially identical to the initial composition make-up except for the removed zinc content (treatment removes zinc from recast layer and not copper, paragraph 0078, lines 1-4).
With regards to claim 2, Shi et al discloses wherein removing the at least portion of the zinc content from the recast layer comprises removing at least a portion of non-alloyed zinc content from the recast layer (treatment removes zinc from recast layer and not copper, paragraph 0078, lines 1-4).
With regards to claim 3, Shi et al discloses wherein removing the at least portion of the zinc content from the recast layer comprises substantially eliminating the at least portion of the zinc content treatment removes zinc from recast layer and not copper, paragraph 0078, lines 1-4).
With regards to claim 6, Shi et al discloses wherein removing at least a portion of the zinc content from the recast layer includes submerging the part in a nitric acid solution (nitric acid for a period of time removes part of the recast layer from EDM machined part, paragraph 0009, lines 4-8).
With regards to claim 7, Shi et al discloses wherein submerging the part in the nitric acid solution includes submerging the part in the nitric acid solution to remove the zinc content that is free within the recast layer, the nitric acid solution dissolving the zinc content that is free for removal from an outer surface and into the nitric acid solution (acid for a period of time removes part of the recast layer from EDM machined part, paragraph 0009, lines 4-8).
With regards to claim 14, Shi et al discloses wherein the part is composed of a material selected from the group consisting of nickel based superalloys, stainless steels and aluminum alloys (aluminum alloy, paragraph 0079, lines 1-3).
With regards to claim 15, Shi et al discloses wherein wire electro-discharge machining the part includes using the wire electrode to create the recast layer having the initial composition make-up including the zinc content and at least one other material content in an outer surface thereof (medical device valve retainer 10 that has been cut by a wire electrical discharge machining process, paragraph 0013, lines 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi et al as applied to claims 1,2,3,6,7,14 and 15 above, and further in view of Boord et al (US 4,759,595).

With regards to claim 4, Shi et al does not disclose wherein removing the at least portion of the zinc content from the recast layer comprises substantially removing the at least portion of the zinc content from an outer surface of the recast layer having a thickness of about 100nm.
Boord teaches wherein removing the at least portion of the zinc content from the recast layer (zinc oxide 14b, Fig. 1) comprises substantially removing the at least portion of the zinc content from an outer surface of the recast layer (removing using an etching process, col 6, lines 16-21)having a thickness of about 100nm (col 4, lines 45-53).

With regards to claim 5, Boord teaches wherein removing the at least portion of the zinc content from the recast layer (zinc oxide 14b, Fig. 1) comprises substantially removing the at least portion of the zinc content from an outer surface of the recast layer (removing using an etching process, col 6, lines 16-21) having a thickness of about 250nm (col 4, lines 45-53).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi et al as applied to claims 1,2,3,6,7,14 and 15 above, and further in view of Cuneo et al (US 4,080,513).

With regards to claim 8, Shi et al does not disclose wherein submerging the part in the nitric acid solution comprises submerging the part in the nitric acid solution for 15 minutes. 
Cuneo et al teaches wherein submerging the part in the nitric acid solution comprises submerging the part in the nitric acid solution for 15 minutes (substrate will be submerged in the etchant solution for a time period of 5 to 15 minutes, col 8, lines 31-36).
It would have been obvious to one skilled in the art at the time the invention was made to modify the submerging step of Shi et al with the submerging step of 15 minutes as taught by Cuneo et al to ensure a safe and efficient removal of zinc. 

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi et al as applied to claims 1,2,3,6,7,14 and 15 above, and further in view of Hsu et al (US 6,177,299).

With regards to claim 9, Shi et al does disclose monitoring a zinc level of the nitric acid solution, and keeping an outer surface of the recast layer submerged in the nitric acid solution until a rate of change of the zinc level drops below a selected threshold. 
Hsu et al teaches monitoring a zinc level of the nitric acid solution, and keeping an outer surface of the recast layer submerged in the nitric acid solution until a rate of change of the zinc level drops below a selected threshold (monitoring for changes of concentration of materials in the etching which would include zinc, col 4, lines 25-36).
It would have been obvious to one skilled in the art at the time the invention was made to modify the submerging step of Shi et al with the monitoring step as taught by Hsu et al in order to provide precise way to end the submerging process. 
With regards to claim 10, Hsu et al teaches monitoring a zinc level of the nitric acid solution, and keeping an outer surface of the recast layer submerged in the nitric acid solution until the zinc level rises to a selected maximum value (monitoring for changes of concentration of materials in the etching which would include zinc, col 4, lines 25-36).

Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi et al as applied to claims 1,2,3,6,7,14 and 15 above, and further in view of Howley (US 2004/0064945)

With regards to claim 12, Shi et al does not wherein the part is a turbine disc of a gas turbine engine, and wherein wire electro-discharge machining comprises forming a firtree profiled slot within the disc.
Howley teaches wherein the part is a turbine disc of a gas turbine engine (turbine blade with male root and female root, Fig. 10 and 11), and wherein wire electro-discharge machining comprises forming a firtree profiled slot within the disc (crack in surface of blade, Fig. 7).

With regards to claim 13, Howley teaches the part is composed of a nickel based superalloy (blades made from super alloy with high nickel content, paragraph 0004, lines 5-8). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-51,54 and 57-63 of U.S. Patent No. 10,189,100. 
Regarding claims 1-15:
U.S. Patent No.: 10,189,100
Instant Application No.: 16/225,216
47. A method for machining a part, comprising, in sequence: wire electro-discharge machining the part using a wire electrode having a zinc component to create a recast layer having an initial composition make-up including a zinc content and at least one other material content in an outer surface thereof as a result of wire electro-discharge machining the part; and
removing at least a portion of the zinc content from the outer surface of the recast layer

recast layer by submersing the part in a zinc-removing solution to remove the zinc content that is free within thee recast layer and to produce a final composition make-up of the recast layer, the zinc-removing solution dissolving the zinc content that is free for removal from the outer surface and into the zinc-removing solution, the final composition make-up being substantially identical to the initial composition make-up except for the removed zinc content.

wire electro-discharge machining the part using a wire electrode to create a recast layer having an
Initial composition make-up including a zinc content; and removing at least a portion of only the zinc content from the recast layer to produce a final composition make-up of the recast layer, the final composition make-up being substantially identical to the initial composition make-up except for the removed zinc content.
48. wherein removing the at least
portion of the zinc content from the outer surface of the recast layer comprises removing at
least a portion of non-alloyed zinc content from the outer surface of the recast layer.
2. wherein removing the at least portion of the zinc content from the recast layer comprises removing at least a portion of non-alloyed zinc content from the recast layer.
49. wherein removing the at least
portion of the zinc content from the outer surface of the recast layer comprises substantially
eliminating the at least portion of the zinc content from the outer surface of the recast layer.
3. wherein removing the at least portion of the zinc content from the recast layer comprises substantially eliminating the at least portion of the zinc content from the recast layer.

portion of the zinc content from the outer surface of the recast layer comprises substantially
removing the at least portion of the zinc content from the outer surface having a thickness of
about 100nm.
4. wherein removing the at least portion of the zinc content from the recast layer comprises substantially removing the at least portion of the zinc content from an outer surface of the recast layer having a thickness of about 100nm.
51. wherein removing the at least
portion of the zinc content from the outer surface of the recast layer comprises substantially
removing the at least portion of the zinc content from the outer surface having a thickness of about 250nm.
5. wherein removing the at least portion of the zinc content from the recast layer comprises substantially removing the at least portion of the zinc content from an outer surface of the recast layer having a thickness of about 250nm.
54. wherein the zinc-removing
solution is a nitric acid solution.
6. wherein removing at least a portion of the zinc
content from the recast layer includes submerging the part in a nitric acid solution.
47. A method for machining a part, comprising, in sequence: wire electro-discharge machining the part using a wire electrode having a zinc component to create a recast layer having an initial composition make-up including a zinc content and at least one other material content in an outer surface thereof as a result of wire electro-discharge machining the part; and
removing at least a portion of the zinc content from the outer surface of the recast layer
without substantially altering the remainder of the initial composition make-up of the
recast layer by submersing the part in a zinc-removing solution to remove the zinc content that is free within thee recast layer and to produce a final composition make-up of the recast layer, the zinc-removing solution dissolving the zinc content that is free for removal from the outer surface and into the zinc-removing solution, the final composition make-up being substantially identical to the initial composition make-up except for the removed zinc content.

54. wherein the zinc-removing solution is a nitric acid solution.


solution includes submerging the part in the nitric acid solution to remove the zinc content that is free within the recast layer, the nitric acid solution dissolving the zinc content that is free for removal from an outer surface and into the nitric acid solution.
57. wherein submerging at least the
recast layer in the zinc-removing solution comprises submerging at least the recast layer in the zinc-removing solution for 15 minutes.
8. wherein submerging the part in the nitric acid solution comprises submerging the part in the nitric acid solution for 15 minutes.
58. comprising monitoring a



until a rate of change of the zinc level drops below a selected threshold.

zinc level of the zinc-removing solution, and keeping the outer surface of the recast layer
submerged in the zinc-removing solution until the zinc level rises to a selected maximum
value.
10. comprising monitoring a zinc level of the nitric acid solution, and keeping an outer surface of the recast layer submerged in the nitric acid solution until the zinc level rises to a selected maximum value.
61. wherein the part is a turbine disc
of a gas turbine engine, and wherein the wire electro-discharge machining step comprises forming a firtree profiled slot within the disc.
12. wherein the part is a turbine disc of a gas turbine engine, and wherein wire electro-discharge machining comprises forming a firtree profiled slot within the disc.
62. wherein the part is composed of a nickel based superalloy.
13. wherein the part is composed of a nickel based superalloy.
63. wherein the part is composed of a
material selected from the group consisting of nickel based superalloys, stainless steels and
aluminum alloys.
14. wherein the part is composed of a material selected from the group consisting of nickel based superalloys, stainless steels and aluminum alloys.
47. A method for machining a part, comprising, in sequence: wire electro-discharge machining the part using a wire electrode having a zinc component to create a recast layer having an initial composition make-up including a zinc content and at least one other material content in an outer surface thereof as a result of wire electro-discharge machining the part; and
removing at least a portion of the zinc content from the outer surface of the recast layer
without substantially altering the remainder of the initial composition make-up of the
recast layer by submersing the part in a zinc-removing solution to remove the zinc content that is free within thee recast layer and to produce a final composition make-up of the recast layer, the zinc-removing solution dissolving the zinc content that is free for removal from the outer surface and into the zinc-removing solution, the final composition make-up being substantially identical to the initial composition make-up except for the removed zinc content.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shi et al (US 2013/0126474) discloses a method of removing a recast layer from machining .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761